DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Recitation of “except the support substrate which is made of SiO2” in claim 13 should be changed to “except for cases where the support substrate 2” in order to correct a grammatical error.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 17/251,483 (hereinafter “the ‘483 application”) in view of International Patent Appl. Publ. No. WO 2017/104799 to Nagata, et al. (“Nagata”).  U.S. Patent Appl. Publ. No. 2018/0361713 is the U.S. national stage entry of Kubota and is used as an English language translation thereof.  
Regarding claim 1, claim 1 of the ‘483 application recites substantially all of the limitations recited in claim 1 of the instant application, but does not explicitly recite the step of transferring a c-face sapphire film onto a handle substrate as claimed.  However, in Fig. 1 and ¶¶[0015]-[0041] and Example 1 in ¶¶[0042]-[0045] Nagata teaches a method of transferring a thin layer of a crystalline sapphire substrate (11) to an inorganic glass handle substrate (14) by separation along an ion implanted layer (13) in order to form a composite substrate.  In ¶[0017] Nagata specifically teaches that the handle substrate is preferably comprised of a material such as borosilicate glass which has a coefficient of thermal expansion of 5×10-6/°C or more and 1×10-5/°C or less which substantially overlaps the claimed range.  Thus, a person of ordinary skill in the art would look to the teachings of Nagata and would be motivated to transfer a thin film of the c-face sapphire substrate utilized in the method of claim 1 in the ‘483 application to a handle substrate comprised of a material such as borosilicate glass with the motivation for doing so being to facilitate more efficient use of the crystalline sapphire base substrate to produce a plurality of composite substrates.  
Regarding claim 2, claim 1 of the ‘483 application does not explicitly recite that the handle substrate is composed of a borosilicate glass, GaN sintered body, AIN sintered body or GaAs single crystal.  However, in ¶[0017] Nagata specifically teaches that the handle substrate is preferably comprised of a material such as borosilicate glass.  
Regarding claim 3, claim 1 of the ‘483 application does not explicitly recite that in the step of transferring a C-face sapphire thin film onto a handle substrate, a thin film of silicon oxide, silicon nitride or silicon oxynitride is interposed between the handle substrate and the C-face sapphire thin film.  However, in Fig. 1 and ¶[0040] Nagata 
Regarding claim 4, claim 1 of the ‘483 application does not explicitly recite that the GaN epitaxial growth substrate has a warpage of up to 300 m.  However, since the GaN laminate substrate produced by claim 1 of the ‘483 application as modified by the teachings of Nagatqa is produced using each and every step of the claimed process it must necessarily exhibit the same properties, namely a warpage of up to 300 m.  It is also axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a warpage of up to 300 m in the GaN epitaxial growth substrate, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 6, claim 3 of the ‘483 application recites substantially all of the limitations recited in claim 6 of the instant application.
Regarding claim 7, claim 4 of the ‘483 application recites substantially all of the limitations recited in claim 7 of the instant application.
Regarding claim 8, claim 5 of the ‘483 application recites substantially all of the limitations recited in claim 8 of the instant application.
Regarding claim 9, claim 6 of the ‘483 application recites substantially all of the limitations recited in claim 9 of the instant application.
Regarding claim 10, claim 7 of the ‘483 application recites substantially all of the limitations recited in claim 10 of the instant application.
Regarding claim 11, claim 8 of the ‘483 application recites substantially all of the limitations recited in claim 11 of the instant application.
Regarding claim 12, claim 9 of the ‘483 application recites substantially all of the limitations recited in claim 12 of the instant application.
Regarding claim 13, claim 10 of the ‘483 application recites substantially all of the limitations recited in claim 13 of the instant application.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘483 application in view of Nagata and further in view of U.S. Patent Appl. Publ. No. 2009/0278233 to Pinnington, et al. (“Pinnington”).  
Regarding claim 5, claim 1 of the ‘483 application does not explicitly recite that the step of effecting GaN epitaxial growth is at a temperature from higher than 1,000°C to 1,200°C.  However, in Figs. 2A-I and ¶¶[0028]-[0161] Pinnington teaches an analogous method of transferring a thin epitaxial layer to a handle substrate for epitaxial growth of GaN thereupon.  In Fig. 2I and ¶[0127] Pinnington specifically teaches that growth of a thick epitaxial layer (30) is preferably done at a temperature of 1,000 to 1,100 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Pinnington and would be motivated to perform epitaxial growth of the GaN epitaxial layer in the method of claim 1 of the ‘483 application at a temperature in the claimed range of 1,000 to 1,200 °C in order to produce a high quality epitaxial GaN layer.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “thin film” in claims 1 and 3 is a relative term which renders the claim indefinite. The term “thin film” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor the claims as filed clearly identify how thin the sapphire thin film must be in order to be considered as “thin,” its recitation in claims 1 and 3 is therefore considered to be indefinite.  Dependent claims 2 and 4-13 are similarly rejected due to their direct or indirect dependence on claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2021/0111076 to Sekiyama, et al. (hereinafter “Sekiyama”) in view of International Patent Appl. Publ. No. WO 2017/104799 to Nagata, et al. (“Nagata”).  U.S. Patent Appl. Publ. No. 2018/0361713 is the U.S. national stage entry of Kubota and is used as an English language translation thereof.. 
Regarding claim 1, Sekiyama teaches a method for producing a GaN laminate substrate (see, e.g., the Abstract, Figs. 1A-F, and entire reference), comprising the steps of.
providing a C-face sapphire substrate having an off-angle of 0.5 to 3° to construct a GaN epitaxial growth substrate (see, e.g., Fig. 1A, ¶¶[0033]-[0043], and claim 1 which teach providing a c-plane sapphire substrate (11) having a miscut of 0.5 to 5 degrees), 
performing high-temperature nitriding treatment on the GaN epitaxial growth substrate at 800 to 1,000°C and/or deposition treatment of crystalline AlN on the C-face sapphire thin film of the GaN epitaxial growth substrate, for thereby covering the surface of the C-face sapphire thin film with a surface treated layer of AIN (see, e.g., Fig. 1B, ¶¶[0044]-[0048], and claim 1 which teach performing a nitriding treatment at 800 to 1,000 °C);
effecting GaN epitaxial growth on the surface treated layer of the surface treated GaN epitaxial growth substrate, to construct a GaN film carrier having a front surface which is an N- polarity surface (see, e.g., Fig. 1C, ¶¶[0049]-[0057], and claim 1 which teach growing an epitaxial GaN film (13) having an n-polarity surface);
subjecting the GaN film to ion implantation to form an ion-implanted region (see, e.g., Fig. 1D, ¶¶[0058]-[0066], and claim 1 which teach forming an ion implanted region (13ion
attaching and bonding together the GaN film-side surface of the ion-implanted GaN film carrier and a support substrate (see, e.g., Fig. 1E, ¶¶[0067]-[0072], and claim 1 which teach bonding the GaN film (13) to a support substrate (12)); and
separating a GaN thin film from the GaN film along the ion-implanted region and transferring the GaN thm film onto the support substrate, thereby obtaining a GaN laminate substrate having the GaN thin film on the support substrate, the GaN thin film having a front surface which is a Ga-polarity surface (see, e.g., Fig. 1F, ¶¶[0073]-[0077], and claim 1 which teach separating a GaN thin film along the ion implanted region to form a GaN laminate (10) having a Ga-polarity surface on the GaN thin film).
Sekiyama does not explicitly teach the step of transferring a C-face sapphire thin film, which is separated from a C-face sapphire substrate by the ion-implantation separation technique, onto a handle substrate composed of a glass, ceramic or single crystal material having a coefficient of thermal expansion at 800K which is greater than that of silicon and less than that of C-face sapphire, to construct a GaN epitaxial growth substrate.  However, in Fig. 1 and ¶¶[0015]-[0041] and Example 1 in ¶¶[0042]-[0045] Nagata teaches a method of transferring a thin layer of a crystalline sapphire substrate (11) to an inorganic glass handle substrate (14) by separation along an ion implanted layer (13) in order to form a composite substrate.  In ¶[0017] Nagata specifically teaches that the handle substrate is preferably comprised of a material such as borosilicate glass which has a coefficient of thermal expansion of 5×10-6/°C or more and 1×10-5/°C or less which substantially overlaps the claimed range.  Thus, a person of prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Sekiyama does not explicitly teach that the handle substrate is composed of a borosilicate glass, GaN sintered body, AIN sintered body or GaAs single crystal.  However, as noted supra with respect to the rejection of claim 1, in ¶[0017] Nagata specifically teaches that the handle substrate is preferably comprised of a material such as borosilicate glass.
Regarding claim 3, Sekiyama does not explicitly teach that in the step of transferring a C-face sapphire thin film onto a handle substrate, a thin film of silicon oxide, silicon nitride or silicon oxynitride is interposed between the handle substrate and the C-face sapphire thin film.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and ¶[0040] Nagata teaches the use of a silica (i.e., silicon oxide) thin film (15) 
Regarding claim 4, Sekiyama does not explicitly teach that the GaN epitaxial growth substrate has a warpage of up to 300 m.  However, since the GaN laminate substrate produced by the combination of Sekiyama and Nagatqa is formed using each and every step of the claimed process it must necessarily exhibit the same properties, namely a warpage of up to 300 m.  It is also axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a warpage of up to 300 m in the GaN epitaxial growth substrate, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 5, Sekiyama teaches that the step of effecting GaN epitaxial growth is at a temperature from higher than 1,000°C to 1,200°C (see, e.g., ¶[0051] which teaches that epitaxial growth is by MOCVD at a temperature of 1,000 to 1,100 °C).   
Regarding claim 6, Sekiyama teaches that the step of effecting GaN epitaxial growth is by the MOCVD technique (see, e.g., ¶[0022], ¶[0051], and claim 3 which teach that epitaxial growth is by MOCVD at a temperature of 1,000 to 1,100 °C).
Regarding claim 7, Sekiyama teaches that after the surface treatment of the C-face sapphire substrate, a GaN buffer layer is formed on the surface treated layer at 700°C or lower, and the GaN epitaxial growth is then effected on the GaN buffer layer 
Regarding claim 8, Sekiyama teaches that the GaN buffer laver has a thickness of 20 to 40 nm (see, e.g., ¶[0024], ¶¶[0044]-[0048], and claim 5 which teach that the buffer layer has a thickness of 15 to 30 nm which overlaps the claimed range).  
Regarding claim 9, Sekiyama teaches that after the formation of the GaN film by epitaxial growth, a silicon oxide film is formed on the GaN film to construct the GaN film carrier (see, e.g., ¶[0025], ¶[0057], and claim 6 which teach forming a silicon oxide film as a bond layer on the GaN film).  
Regarding claim 10, Sekiyama teaches that prior to the ion implantation, the surface of the GaN film carrier subject to ion implantation is smoothed to an arithmetic average roughness Ra of 0.3 nm or less (see, e.g., ¶[0026], ¶[0063], and claim 7 which teach that the surface of the GaN film carrier is smoothed to a roughness of 0.3 nm or less).  
Regarding claim 11, Sekiyama teaches that the ion implantation to the GaN film is a treatment using hydrogen ions (H+) and/or hydrogen molecule ions {H2+} in an implantation energy of 100 to 160 keV and a dose of 1.0×1017 to 3.5×1617 atoms/cm2 (see, e.g., ¶[0027], ¶¶[0060]-[0061], and claim 8 which teach performing ion implantation with hydrogen ions using the claimed energy and dosage). 
Regarding claim 12, Sekiyama teaches that the support substrate is made of Si, Al2O3, SiC, AlN, or SiO2 (see, e.g., ¶[0028] and claim 9 which teach that the support substrate may be made of Si, Al2O3, SiC, AlN, or SiO2).  
Regarding claim 13, Sekiyama teaches that the support substrate has a silicon oxide film formed on its surface to be bounded to the GaN film carrier, except the support substrate which is made of SiO2 (see, e.g., ¶[0029] and claim 10 which teach that the support substrate has a silicon oxide formed on its surface as claimed).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714